Case 2:20-cv-00029-JDC-KK Document 10 Filed 06/05/20 Page 1 of 1 PageID #: 70



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


WILL JONES #30335-076                              CASE NO. 2:20-CV-00029 SEC P

VERSUS                                             JUDGE JAMES D. CAIN, JR.

R. MYERS                                           MAGISTRATE JUDGE KAY


                                       JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 6] of the Magistrate

Judge previously filed herein, and after an independent review of the record, determining

that the findings are correct under the applicable law, and considering the objections to the

Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED, and DECREED that the petition for writ of

habeas corpus filed pursuant to 28 U.S.C. § 2241 be DENIED and DISMISSED WITH

PREJUDICE.

       THUS DONE AND SIGNED in Chambers on this 5th day of June, 2020.



                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
